Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 1 of 6

Pro Se 15 (Rev, 12/16} Complaint for Violation of Civil Rights (Non~Prisoner)

U.S. COUNTS _
UNITED STATES DISTRICT COURT OCT 05 2o99

 

 

 

 

Revd Mile .
for the roewernnnl HOLE Ppp
CL o EPHEN W. eae
Districtof_ ERIK, DISTRICT OF Wp AHO
Division
) Case No.
Doublas RA y Ae LEDGE ) (to be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. a
if the names of ail the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes LJ No
please write “see attached” in the space and attach an additional )
page with the full list af names.) )
wv ALAN EZ, )
TRIPAMIING STON HANSENTS )
ISOLSE, CLI ATTORNEY )
TOHAl- SAME DOES: A~ 2.
Defendant(s) )
(Write the full name of each defendant who is being sued, If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
secutity number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for yout complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page | of 6

 
Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 2 of 6

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I. The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed,
Name “acs AN. LY DNGE
Address RPO. 8oxX JIS
NAMPA TD A265 3
, Cig State Zip Code
County CANVAOAN COUAITY
Telephone Number 20 3: 2 GU/~ SOU?
E-Mail Address dottg 2123 OyNALY

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name 6 ES é, CUTTY ATTAEN EY

Job or Title (if kiown) ATTORNE V

Address 150 North CAPRLTO4.
Bots& TD _ P3701 -OSAD

City State Zip Code

County ADA Cots T

Telephone Number AOSs- a Oo- >? 5-7)

E-Mail Address if known) -

 

[opikcividuat capacity [ | Official capacity

Defendant No. 2

 

 

 

 

 

 

Name ALAM _E. TROMAMING

Job or Title (if known) S41 DA COUNTY PU 32570 QDEFEAIDER

Address A000 WA FRONT ST KOON. //0O 7
RALDSE LO 83702-7800

City State Zip Code

County ADA COUNTY

Telephone Number QO8-2P7- 7YOO0O

E-Mail Address (if known) .

 

ey fodividua capacity [| Official capacity

Page 2 of 6

 
Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Hi,

Defendant No. 3

 

 

 

 

 

Name TIN HANSEN _

Job or Title (known) AOA COUNTY PUL ALE,

Address AOO UA, (lo WT 6 Tz Wane 1i02.>
Bors & LO £2 202-7800

City State Zip Code

County JIODA COUNTY

Telephone Number BO8~-232 7-7ASOA

E-Mail Address (if known) 7 "

 

Toeaividua capacity [| Official capacity

Defendant No, 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address ff known)

 

 

 

[] Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply}:
[| Federal officials (a Bivens claim)
We or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated bys state or local officials?

LYRA US CC. § (7835. SUS PTA //YTA
ANENUOMENTS CO THE UNITED STATES
COMSTETUTION?

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6

 
Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 4 of 6

Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Non—Prisoner)

Iii.

 

D, Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of ;
federal law. Attach additional pages if needed. (4 ) FArLUR Ee AF THE DEFEADANTS
TO RELEASE PLATKITEE ON! FIQRVI1LY ERC ON CRIDALDALAL CASE,
AN 840180 8 # (22) FALLURE OF THE DEFENODANCS TO DIS CLOSE
DOLSCOUCRN] ON CASENLO. ANS GO1PO8E C37) FALLURE OF
THE DENDANTS 70 PROPERLY [70410 Ww SUBSTANTIVE § «

Due PROCESS RTA To TAG PLA ITNT OMI ANS GOLPOR E
MLE YORRZG § CASE NO, /(600G
Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) ocow? JOEL D. HORTON, PROSECUL afd
fOlL ADA COUNTY FATLED TO Conapeay AAU NoTrrEy FASE COURTS , ©
AND TA AOQODLTIAN FATL ED TA Cogqnly WETH IOSCOUELNY F
RELEASE THE PLAT PERE FROM CLESTODV ON! 3/2 911984, TA a
THEADA COURTY PUBALC DEFENDERS TT LAN HANS EOL EALA

Es TREMAKIWVG FALLED TO PROTEC TAAL PRES ERUE TO

COM STETUTION RECN OC TOE MPLACN POLO - GRECBLEREE
B. What date and approximate time did the events giving rise to your claim(s) occur?

   
  

 
 

      

   

 
   
 

S/241/ V8 ~ SUDGES) MEMO

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) MAA Cl(2TAdt TAL ‘Ad.
CHARGES WERE Y DISMESSEO" TAL 173% CN CASE, NO
NAST POP AND TWAS NEVER }2&2 EASED T12O KA ‘ ‘
CUSTODY. THE RULES OF DISCOVERY WERE NEVER
FOLLOWED PMs ME87O/ 308 AND WM) 8HORAZ EL AMD
aSE NO, (6006 TA CoM SUCTIVA £tt ae
Ca ertieo CASE WIKICA COULD HAVE OO NEGA TEV 7 CE
Guth Of THE ACLUSEY OR TENDS TO REDUCE WAG 9 0
GN TSH MENT THERE FORE! F622 16lAMBME) % Of
DISO0ERY ! FOEL D. HoRtodl- TIM HANS EM - ALANE,
TRIMMIVG- TUNbE? £, ALAM SME) TWAS
SCNT TO PRISON) Fo R AS VEA [eS ) SEB.

 

   
 

Page 4 of 6

   

 
Fro

IV.

V.

Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 5 of 6

Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive. AA\ / CONSTLUPIOMAL E '
CTUDL RIGHTS WERE VIOLATED UADEK CcoLole oF

Law)... DUS SENT TO PRMOM Fol C287
VEARS, By OF EXCALS WHO WERE SUPPOSED TO
PROTECT AAD PRESERUE DON OCONM SP OTY PIDKLAL
PRoTCCCED RIGATS'D THAT TWAS SENT To PRT
FOR! Cas YEARS)... Loss OF FREEDOM .,.,
Loss OF CIVIL ANY CoSTHIMMo LA RIGHS

AMD PRIVILEGES... SUBSECTE TO CRUEL
AND UMUSUAL PUM DSH MEM T WHELE TK
PRISOK FOK AS YEARS. TWABLLIVY TO AVIUT
TO CIFE AND KEE? OR ELRVAMERNE CAL Sot.
Relies AFTER A BACKGROUMY CHECIC OF THES € (-ELOLLIES,, .,

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes,
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. Tus NO ANY CRIM ty/
CHARLES [FOI21 AKB 701 BIE ANY AA LEAL c

CHARLES FOR SAM 8 TOAAZBY AND MY CREME AL
CHARLES Fale: CASE NO, (6006 - PERMA KLE
ERASED FROKA MM) RECORD... TAM ADAL TOUL/
EWAN! SITY THOUSAMD Dall ARG 4
VEAR FOR THE CAs YEAMS) TAAL TL SPENT

LM FRISOAL LY TOTALS 1S NATL Foe ole Aes

 

 

 

Page 5 of 6

 
Case 1:20-cv-00466-CWD Document1 Filed 10/05/20 Page 6 of 6

Pro S¢ 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Jol OQ Q O

Signature of Plaintiff |
Printed Name of Plaintifi i

B. For Attorneys

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6

 
